ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1981-10-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 8 OCTOBER 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT Ne 273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 8 OCTOBRE 1981
Official citation :

Application for Review of Judgement No. 273 of
the United Nations Administrative Tribunal, Order
of 8 October 1981, I.C.J. Reports 1981, p. 52.

Mode officiel de citation :

Demande de réformation du jugement n° 273
du Tribunal administratif des Nations Unies, ordonnance
du 8 octobre 1981, C.I.J. Recueil 1981, p. 52.

 

Sales number 470
No de vente :

 

 

 
52

INTERNATIONAL COURT OF JUSTICE

1981 YEAR 1981
8 October
General List
No. 66 8 October 1981

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER

Present: Acting President ELIAS; Judges FORSTER, GROS, LACHS,
Morozov, NAGENDRA SINGH, MOSLER, ODA, AGO, EL-
ERIAN, SETTE-CAMARA, EL-KHANI, SCHWEBEL; Registrar
TORRES BERNARDEZ.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 66, paragraph 2, of the Statute of the Court,

Having regard to Articles 102, paragraph 2, and 44, paragraph 3, of the
Rules of Court,

Makes the following Order :

Whereas by a decision dated 13 July 1981, the Committee on Applica-
tions for Review of Judgements of the Administrative Tribunal of the
United Nations requested an advisory opinion of the Court on a question
concerning Judgement No. 273 of the Tribunal ;

Whereas on 6 August 1981 the President of the Court decided pursuant
to Article 66, paragraph 2, of the Statute of the Court that the United
Nations and its member States were considered as likely to be able to
furnish information on the question, and made an Order fixing 30 October

4
53 APPLICATION FOR REVIEW (ORDER 8 X 81)

1981 as the time-limit for the submission of written statements under that
Article ;

Whereas no such written statement has yet been filed ;

Whereas by a letter dated 24 September 1981, received in the Registry of
the Court on 5 October 1981, the Secretary-General of the United Nations
requested an extension of the time-limit for the written statement to be
filed on behalf of the United Nations, to 30 November 1981, on the
grounds that such extension is required for the preparation of the obser-
vations of the staff member in respect of whom the Judgement: of the
Tribunal was rendered, to be incorporated in the said written statement,
pursuant to Article 11, paragraph 2, of the Statute of the Tribunal ;

THE COURT

Extends to 30 November 1981 the time-limit within which written state-
ments may be submitted in accordance with Article 66, paragraph 2, of the
Statute of the Court ;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of October, one thousand
nine hundred and eighty-one.

(Signed) T. O. ELtas,
Acting President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
